NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         SEP 4 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-30102

                Plaintiff-Appellee,             D.C. No.
                                                3:14-cr-05475-RBL-1
 v.

BRENT S. MEISNER,                               MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                            Submitted August 29, 2018**
                               Seattle, Washington

Before: HAWKINS, McKEOWN, and W. FLETCHER, Circuit Judges.

      Brent Meisner appeals from his bench trial conviction and eighteen-month

sentence for one count of knowingly filing a materially false tax return, in violation

of 26 U.S.C. § 7206(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we

affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The evidence is sufficient to support Meisner’s conviction because, viewing

the evidence in the light most favorable to the prosecution, a rational trier of fact

could find beyond a reasonable doubt that Meisner knowingly made a false statement

on his 2009 tax return. Although Meisner argues his testimony supported a good-

faith defense, he does not challenge the district court’s adverse credibility finding

against him. See United States v. Overton, 573 F.3d 679, 689 n.8 (9th Cir. 2009)

(amended opinion) (finding “no reason to set aside” the district court’s credibility

determination and credit the defendant’s trial testimony). Moreover, sufficient

evidence belies any asserted good-faith misunderstanding.           Meisner was a

sophisticated businessperson who carefully tracked income and expenses on

multiple rental properties for tax purposes. Additionally, his former employer

explained to Meisner that his termination stemmed from failing to reimburse the

company for substantial noneconomic income, thus placing Meisner on notice that

he received noneconomic income.

      AFFIRMED.




                                         2